FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingApril 2014 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x ﻿ ﻿ Notification of Transactions of Directors, Persons Discharging Managerial Responsibility or Connected Persons The Administrators of the GlaxoSmithKline 2009 Deferred Annual Bonus Plan (the Plan) notified the Company and the under-mentioned persons on 15 April 2014 of the following increases in their notional interests in Ordinary Shares and American Depositary Shares (ADSs) at a price of 1581.50 pence per Ordinary Share and $53.42 per ADS following the re-investment of dividends paid to shareholders on 10 April 2014. Sir Andrew Witty Acquisition of 2,101 Ordinary Shares under the personal contribution element of the Plan. Acquisition of 2,101 Ordinary Shares under the matching element of the Plan (Company contribution). Mr S Dingemans Acquisition of 924 Ordinary Shares under the personal contribution element of the Plan. Acquisition of 924 Ordinary Shares under the matching element of the Plan (Company contribution). Dr M M Slaoui Acquisition of 791 ADSs under the personal contribution element of the Plan. Acquisition of 791 ADSs under the matching element of the Plan (Company contribution). Mr S M Bicknell Acquisition of 210 Ordinary Shares under the personal contribution element of the Plan. Acquisition of 210 Ordinary Shares under the matching element of the Plan (Company contribution). Mrs D P Connelly Acquisition of 153 ADSs under the personal contribution element of the Plan. Acquisition of 153 ADSs under the matching element of the Plan (Company contribution). Mr R G Connor Acquisition of 236 Ordinary Shares under the personal contribution element of the Plan. Acquisition of 236 Ordinary Shares under the matching element of the Plan (Company contribution). Mr S A Hussain Acquisition of 119 Ordinary Shares under the personal contribution element of the Plan. Acquisition of 119 Ordinary Shares under the matching element of the Plan (Company contribution). Mr W C Louv Acquisition of 191 ADSs under the personal contribution element of the Plan. Acquisition of 191 ADSs under the matching element of the Plan (Company contribution). Mr D S Redfern Acquisition of 449 Ordinary Shares under the personal contribution element of the Plan. Acquisition of 449 Ordinary Shares under the matching element of the Plan (Company contribution). Ms C Thomas Acquisition of 338 Ordinary Shares under the personal contribution element of the Plan. Acquisition of 338 Ordinary Shares under the matching element of the Plan (Company contribution). Mr P C Thomson Acquisition of 69 Ordinary Shares under the personal contribution element of the Plan. Acquisition of 69 Ordinary Shares under the matching element of the Plan (Company contribution). Mr D E Troy Acquisition of 350 ADSs under the personal contribution element of the Plan. Acquisition of 350 ADSs under the matching element of the Plan (Company contribution). Dr P J T Vallance Acquisition of 986 Ordinary Shares under the personal contribution element of the Plan. Acquisition of 986 Ordinary Shares under the matching element of the Plan (Company contribution). Ms E Walmsley Acquisition of 544 Ordinary Shares under the personal contribution element of the Plan. Acquisition of 544 Ordinary Shares under the matching element of the Plan (Company contribution). The notional dividends accrued will be paid out in proportion to the percentage of the participant's deferred annual bonus holdings that will vest following the end of the relevant measurement period. This notification relates to a transaction notified in accordance with Disclosure and Transparency Rule 3.1.4R(1)(a). V A Whyte Company Secretary 15 April 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:April 15,2014 By: SIMON BICKNELL Simon Bicknell Authorised Signatory for and on behalf of GlaxoSmithKline plc
